Title: Enclosure: Memorandum on a Shipment of Halibut and Cod, 13 July 1804
From: Crowninshield, Jacob
To: 


                  Memorandum
                  2 boxes. containing the dried parts of Halibut
                  2 Kegs. of Cod sounds & tongues, each seperate, and in pickle, only one has a few fins of the Halibut packed in it, no more of the last could be procured as the fishermen are not in the habit of curing it.
                  It will be necessary to let the sounds & tongues remain in water at least a day before eating to take off the salt, but those not intended for immediate use should be kept in the pickle. If the dried halibut should contract mould on the outside, it may be rubed off, and if necessary the halibut may be smoked again. in this manner we keep it for a year together perfectly in good order, but in a warmer climate great attention should be paid to its’ preservation.—
                  
                     These articles were sent about a fortnight since by the Schooner Minerva Capt. Foster via Baltimore
                     Salem 13th July 1804
                  
               